Case: 1:19-cv-05918 Document #: 1-1 Filed: 09/04/19 Page 1 of 6 PagelD #:15

EXHIBIT A

 

 
 

Case: 1:19:cV4O5918 Document #: 1-1 Filed; 09/04/19 Page 2:0f 6 PagelD #:16 °

   

 

 

 

7 © Bt ee Ee ss gt y F $ : e 4 4 .
‘CHARGE OF DISERIMENATION . | AGENCY | CHARGE NUMBER »
‘This form-is affected by the Privacy Act pf 1974: See Privacy act bd IDHR. . j :
. statement before completing this form. - _ 2018 CAIS94
#18M0319.02 _ . [j EEOC :

 

 

Dlinois Department of Human Rights and EEOC

 

 

 

 

 

NAME OF COMPLAINANT (indicate Mr. Ms, Mrs.) a i, ~ _. |] TELEPHONE NUMBER Qnelude area code)
Richard Taylor "gg gis mL +} (262) 748-5255
STREET ADDRESS CITY, STATEAND ZIPCODE | DATE OF BIRTH
: : a? ‘ a ae 06/23/1936
P.O. Box 34 : i sian sco 53141 .

ox 345 Kenosha, Wisconsin MM/DD/ V¥VY

 

 

 

 

 

“NAMED Is THE EMPLOYER, LABOR ORGANIZATION, EMPLOYMENT AGENCY, APPRENTICESHIP COMMITTEE, STATE

OR LOCAL GOVERNMENT AGENCY WHO DISCRIMINATED AGAINST ME (IF MORE THAN ONE LIST BELOW)

 

 

 

 

 

 

 

 

 

 

 

 

 

NAME OFRESPONDENT = NUMBER OF TELEPHONE NUMBER (include area
_ EMPLOYEES, es
Professional Security Consultants ' | MEMBERS 15+ (847) 672-2812
STREET ADDRESS : Gir, STATE AND ZIP CODE COUNTY
34 Old Orchard Shopping Center =~ —«Skoke, Tilinois 60077 Cook
~ CAUSE OF DISCRIMINATION BASED ON: " DATE OF DISCRIMINATION
! ‘ : EARLIEST (ADEA/EPA) LATEST (ALL)
Age oo 1/1/17 4/19/18
C1 CONTINUING ACTION

 

 

 

THE PARTICULARS OF THE CHARGE ARE AS FOLLOWS:

SEE ATTACHED|

Page 1 of 5 a : MFP

also want this charge filed with the EEOC. Iwill advise the age acies if I
chanse my address or telephone number and [ will copperate fully with
them In the processing of my chtw'ge In accordance with their procedures.

 

 

 

 

 

  
   
   
   

 
 

OFFICIAL SEAL
-KONAH YANCY
NOTARY PUBLIG - STATE OF HLLINOIS 3
MY COMMISSION EXPIRES-05/04/18

a Kh U- ©
x Rahal Door b/Y/)¥
SIGNATURE OF QOMPLAINANT ‘ DATE

1 declare under penalty that the foregoing is true and correct |swearor
ne . affirm thet T havé read the above charge and that itis true to the best of my
NOTARY STAMP ' knowledge, Information and belief

EEO.5 FORM (Rev. WI2INT)
96/c8 F5Vd e9G¢@ 30rss0 x3ads4 @ZET-TEZ-2b8 Balbo 6182/82 /Se

 

 

 

 
Case: 1:19-cv-05918 Document,#: 1-1 Filed: 09/04/19 Page 3 of 6 PagelD #:17
“{LLINOLS DEPARTMENT OF

§Human Rights

| PROCEDURES FOR NON-HOUSING CHARGES
- Complainant: Richard Taylor __ Your Charge Number: __2018CA2594

 

Service of Charge: After the Complainant files the charge, the IDHR assigns a.charge number and serves the charge on
the Respondent (company, unlon, agency, etc.). Keep a copy of your charge documents. Always refer to your charge
number (above) when calling or coresponding with the IDHR.

Responsibility to Cooperate: Both the Complainant and Respondent (‘ihe parties to the charge”) have a responsibility to
cooperate with the IDHR, and must notify us of any change in address or telephone number immediately. |f we cannot
reach the Complainant by telephone and do not get a response to our letters, we have to dismiss the case. The
Complainant also fas a responsibility to lessen the damages, including a responsibility to work,

Ae seers wee

Role of IDHR: The IDHR’s role is to conduct a NEUTRAL and FAIR investigation of the allegations in the charge.
Although the IGHR represents tha state’s interest in eliminating discriminatory practices in liinois, the IDHR does not
represent either party. You must obtain your own attomey if you want someone to advocate for you or represent you.

Mediation Option: Mediation is an opportunity to meet with the other party t6 discuss how the issues raised in the charge
can be resolved. A mediator facilitates the mediation conference, and there is no cost to either. party. Mediation is
available for any employment or public accommodation charge, and conferences are held In the IDHR's Chicago office.
Request.mediation by calling (312) 814-6889 or email "IDHR.Mediation@illinojs. gov’.

investigation: Once the case is assigned to an investigator, ihe investigator contacts both parties to discuss the case in
more detail, and reviews the Respondent's response to the charge and the responses of both parties to the IDHR’s
questionnaires.: The investigator will also ask both parties to consider a voluntary seitlement that would resolve the
matter. Bath parties are required to attend a fact-finding conferance, which is A meeting conducted by ‘tha investigator
/-avhere the Complainant and representatives of the. Respondent answer Guestions so the Investigator can determine if -

thers was 4 violation of-ihé ‘Human Rights Act (“Act'). The investigator obtains pertinent documents from both parties
and contacts relevant witnesses. Both parties should answer the investigator's questions ard provide as much-relevant-
information as possible to assist In the investigation, Including helping the investigator to identify pertinent documents
and locate winesses. The Act.requires that the IDHR conclude all proceedings and make a finding within 365 days of
the perfacted charge being filed. If necessary, the investigator will request that both parties sign an extension form ic
give the IDHR more time to complete the investigation. If the IDHR does not make a finding by the 365" day, or within
any extension of that period agreed to in writing by all parties, the Gomplainant may file a complaint at the Illinois Human
Rights Commission CIHRC*) or commence a civil action In 4 state circuit court of appropriate venue during the 90-day °
period following the expiration of the time allowed for investigation. . ;

 
 

/ investigation Report: After completing the investigation, the investigator writes a report summarizing the information
obtained and making a recommended finding baséd upon the relevant evidence. After approval, the IDHR sends a copy

v .of the report to both-parties...-.-°5  -—- --. ew 2 . Be Sega saugenayeuer epee

Appeal Rights: if the IDHR dismisses the case, the Complainant hag the option of either 1} filing a Request for Review
with the IHRC, OR, 2) commencing a civil action in a state circuit court of appropriate venue, The Respondent may file a
request for review of a notice of default recommendation. The time periods for these actions are specified in the Act.

Public Hearing: {f evidence of discrimination is found, then Compiainant has the option of either (within the time period
specified in the Act) 1) requesting the IDHR fo file a complaint with: the IHRC on Complainant's behalf, OR, 2)
commencing a civil action in a state circuit court of appropriate venue. If Complainant requests the IDHR io file a
complaint with the [HRC, an [DHR aitomey will be assigned:to help the parties resolve or “conciliate” the charge. Ifa
settlement agreement is not reached, upon Complainant's request the IDHR will file a Complaint of Civil Rights Violation
with the IHRC on behalf of Complainant. The Complainant bears the burden of proving the case before the IHRC:

"Federal Gourt: A charge with an A, &, F of L in the charge number is cross-filed with the U.S, Equal Employment
Opportunity Commission ("EEOC"). The charge’ is assigned an EEOC charge number to protect the Complainant's
faderal rights, but the IDHR will conduct ihe investigation on EEQC's behalf. At any time, the Complainant may request
a Right to Sue notice from the EEOC and file the case in federal court. Note: Complainants have no right to proceed in
federal court against state agency Respondents under the ADA or ADEA, The IDHR advises consulting an attorney
pefore withdrawing the charge to determine if thig Is the best course. The IDHR cannot give legal advice. \Fthe cage is
filed in federal court and the Complainant has not withdrawn the charge, the IDHR will stay the investigation.

For a copy of the Human Rights Act or the IDHR’s Rules and Regulations, see our web site at www.illinois.gov/dhr.

Rev. 2/18

38/Pa Aad eS96 doTssO xs0g5 " @ZET-TeL-2b8 bB-6G 61He/o2/S8

 

 
Case: 1:19-cv-05918 Document #: 1-1 Filed: 09/04/19 Page 4 of 6 PagelD #18

   

Charge Number: 2018CA2504
Complainant: Richard Taylor

Page 2 of 3
L A. ISSUE/BASIS . .
UNEQUAL TERMS AND CONDITIONS OF EMPLOYMENT -FROM
NOVEMBER 2017 THROUGH MARCH 29, 2018, BECAUSE OF MY AGE,
61
RB. PRIMA FACTE ALLEGATIONS -
i. My age was 61 at the time of this- harm.
2, My work performance as Security Officer met Respondent's expectations.
I was hired in May 2015.
3, From November 2017 through March 29, 2018, 1 was subjected to unequal
terms and conditions of employment, in that Respondent had me do extra
work duties, such as, Walking the mall all day and not allowed to drive
Respondent's vehicles.
4. Similarly situated employees under the age of 40 or significantly younger
than myself were treated more favorably, -
iL. A. ISSUE/BASIS
VERBAL REPRIMAND- MARCH 17, 2018, BECAUSE OF MY AGE, 61
B. PRIMA FACIE ALLEGATIONS
_ i. My age was 61 at the time of this harm,
2. My work performance as Security Officer met Respondent’s expectations.
Iwas hiredin May 2015. °
3. On March 17, 2018, T received a verhal reprimand, The reason given was
because of broadcasting offensive or personal remarks over the radio.
4. Similarly situated employees under the age of 40 or significantly younger
than myself were treated more favorably,.
I. A, ISSUE/BASIS - :
WRITTEN REPRIMAND — MARCH 26, 2018, BECAUSE OF MY AGE, 61.
B. PRIMA FACIE ALLEGATIONS:
1. My age Was 61 at the time of this harm.
2, My work performance as Security Officer met Respondent’s expectations.
I was hired in May 2015, .
EE canes | . BZET-TE4-2b8 69:66 618c/82/ca

90/S@ Joe

€99¢@ 301440 xads4

 

 
Case: 1:19-cv-05918 Document #: 1-1 Filed: 09/04/19 Page 5 of 6 PagelD #:19

EXHIBIT B

 
Case: 1:19-cv-05918 Document #: 1-1 Filed: 09/04/19 Page 6 of 6 PagelD #:20

 

 

 

BEOC Form 161.8 (11/161 " U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
NOTICE OF RIGHT TO SuE (ISSUED ON REQUEST)

To: Richard Taylor From: Chicago District Office

cio Maudia Washington, Esq. 230 S. Dearborn

. : N. Wacker Drive Suite 4250 Sulte 1866

cago, IL 60606 cmeeeeCENVED FEQ C
| On behalf of person(s} aggrieved whose fdeniity is JUN 17 7618
CONFIDENTIAL (29 CFR §1601.7(3))
EEOC Charge No. “  BEOC Representative CHICAGO DISTAREP PRE
Daniel Lim,

21B-2018-01389 State & Local Coordinator (312) 872-9669

 

(See also the additional information enclosed with this form.)
NOTICE TO THE PERSON AGGRIEVED:
Title Vil of the Civil Rights Act of 1964, the Americans with Disabiilties Act (ADA), or the Genetic Information Nondiscrimination
Act (GINA): This is your Notice of Right to Sue, issued under Title VU, the ADA or GINA based on the above-numbered charge. It has
been issued at your request. Your lawsuit uncer Title VI, the ADA or GINA must be filed in a federai or state court WITHIN 90 DAYS

of your receipt of this notice; or your right to sue based on this charge will be lost. {The time limit for filing suit based on a claim under
state law may be different.)

| More than 180 days have passed since the filing of this charge.

[__] Less than 180 days have passed since the filing of this charge, but | have determined that itis unlikely that the EEOC will
be able to complete its administrative processing within 180 cays from the filing of this charge.

[| The EEOC is terminating its processing of this charge.

[| The EEOC will continue to process this charge,

Age Discrimination in Employment Act (ADEA); You may sue under the ADEA at any time from 60 days after the charge was filed until
90 days after you receive notice thal we have completed action on the charge. In this regard, the paragraph marked below applies to
your case:

[x ] The EEOC is closing your case. Therefore, your lawsuit under the ADEA must be filed In federal or state court WITHIN
20 BAYS of your receipt of this Netice. Otherwise, your right to sue based on the above-numbered charge will be lost.

[J The EEOC Is continuing its handling of your ADEA case. However, if 60 days have passed since the filing of the charge,
you may file suit in federal or state court under the ADEA at this time,

Equal Pay Act (EPA): You already have the right to sue under the EPA (filing an EEOC charge is not required.) EPA suits must be brought
In federal or state court within 2 years (3 years for willful violations) of the alleged EPA underpayment. This means that backpay due for
any Violations that occurred more than ? years (3 years) before you file sult may not be collectible.

 

if you file suit, based on this charge, please send a copy of your court complaint to this office.

On behalf of the Commission

Such 2 Bow seulivils 6/07/2019

 

Enclosures(s) Julianne Bowman, (Date Malled)

District Director

cc:
PROFESSIONAL SECURITY CON
cio Chief Executive Officer
34 Old Orchard Mail
Skokie, IL 60077

 

 
